Citation Nr: 1244165	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder (other than PTSD) and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The appellant (Veteran) had active service from December 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in May 2012.  At that time, the Board determined that new and material evidence sufficient to reopen the Veteran's previously denied claims of service connection for diabetes mellitus and peripheral neuropathy of the lower extremities had not been presented.  The Board also denied service connection for diabetic retinopathy, peripheral neuropathy of the upper extremities, kidney disease, coronary artery disease, and a chronic respiratory disorder, to include silicosis.  The Board further remanded the issue of entitlement to service connection for PTSD for further evidentiary development.  That issue is now ready for disposition.

Notably, however, the RO/AMC has only adjudicated the claim specifically filed by the Veteran, i.e., service connection for PTSD.  The claim has been denied, in part, on the basis that there is no confirmed diagnosis of PTSD, as will be explained in greater detail below.  However, the Veteran was diagnosed with depressive disorder NOS (as well as alcohol abuse) on Axis I at the October 2012 VA PTSD examination.  His recent VA treatment records additionally include the Axis I diagnosis of an anxiety disorder.  See, e.g., January 2009 VA psychology outpatient note (including an Axis I diagnosis of anxiety disorder NOS) and August 2010 psychology outpatient note (including an Axis I diagnosis of generalized anxiety disorder).  

During the course of this claim/appeal, the U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in consideration of the case law discussed above and the Axis I diagnoses of other psychiatric disorders reflected in both recent treatment records and the PTSD examination, the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is also considered part of the Veteran's appeal; however, as the Veteran was previously denied service connection for a psychiatric disorder (previously adjudicated as depression, anxiety, restlessness, and sweating) in a final April 2004 rating decision, the claim is properly considered an application to reopen the previously denied claim, as reflected on the first page of this decision.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits under different service connection theories), aff'd 631 F.3d 1380 (Fed. Cir. 2011). 

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

For reasons explained below, the issue of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder (other than PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran has not been diagnosed with PTSD by a VA psychiatrist or psychologist or one contracted by VA.

3.  The Veteran does not currently have PTSD.  




CONCLUSION OF LAW

The criteria for service connection PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Prior to the initial denial of the claim, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim for service connection for PTSD, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf in an October 2008 notice letter.  This notice letter fully satisfied VCAA notice requirements with respect to claimed PTSD.    

In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed PTSD, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain, and that VA would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, which satisfied Dingess notice requirements.  

Moreover, the Veteran has been provided with a copy of the above rating decision, the SOC, and the multiple SSOCs issued during the course of this appeal, which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service records are unavailable for review in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, however, the Board concludes that the heightened duty to assist has been met. 

The RO requested the Veteran's STRs in May 2003.  No records were sent.  The RO subsequently followed up by email and the Records Management Center (RMC) responded that there were no records for the Veteran.  A Formal Finding on the Unavailability of Service Records was made in April 2004.  The RO then contacted the Veteran in April 2004 and advised him that his service treatment records were unable to be obtained and an unavailability determination had been made.  The RO then asked the Veteran if he had any service treatment records in his possession or alternate sources of information in support of his claim.  The Veteran responded that he did not have any service records or any alternate source of information.  He then stated that a lot of his paperwork was destroyed in a fire several years ago and he did not remember if he had his original medical records or not.  The RO then advised the Veteran that his file would be decided based on the evidence of record if no further response was received from him within 10 days. The RO further advised that his claim would be reconsidered in the future if his service medical records were obtained in the future.  The Veteran again stated that he did not have any records in his possession and was not aware of any further records that would support his claim.  See April 7, 2004 Report of Contact.    

Therefore, in light of the foregoing actions, the Board finds that further efforts to obtain the Veteran's missing service records would be futile and the duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), was satisfied.  

The Board additionally notes that the claims file contains all available evidence pertinent to the claim adjudicated herein.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed PTSD and the record contains sufficient evidence to make a decision on the claim.  Pertinent post-service treatment records adequately identified as relevant to the Veteran's claim have been obtained, to the extent possible, or otherwise submitted and are associated with the record.  There are no additional treatment records found in the Veteran's Virtual VA file.  

The Board would like to note that the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Pursuant to the Board's remand, the Veteran was afforded with a medical examination in connection with his claim.  The examiner reviewed the claims file, performed a clinical interview of the Veteran, and provided adequate rationale for his conclusion that the Veteran did not currently suffer from PTSD.  For these reasons, the examination report is deemed adequate.  

While the Veteran's statements were not forwarded to the Joint Records Services Records Research Center (JSRRC) in order to obtain any information that might corroborate the Veteran's alleged stressors as ordered by the Board's remand, the AMC's failure to do is not prejudicial to the Veteran under the circumstances of this particular case.  The AMC did provide the Veteran with the opportunity to provide additional details regarding his alleged stressor events and the Veteran did not respond.  See June 2012 letter from the AMC.  Moreover, as explained above, the October 2012 VA PTSD examiner considered the Veteran's alleged stressor events as documented in the claims file and reported by the Veteran at the examination and ultimately concluded that the Veteran did not suffer from PTSD.  The Veteran's treating mental health providers have similarly considered his alleged in-stressor events yet have not conclusively diagnosed PTSD.  Therefore, even if the Veteran's alleged in-service stressors were, in fact, corroborated, service connection for PTSD would be denied because the Veteran is not shown to suffer from the disability.  Therefore, a remand in order to attempt to verify the Veteran's claimed stressor events as it relates to his PTSD claim is not warranted as it would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).      

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  The Board further finds that the AMC has substantially complied with the Board's prior remand.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection for PTSD

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence of record in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996).

In this case, the Veteran contends that he currently suffers from PTSD due to several traumatic events that occurred during his period of active service.  He has stated that he feared for his life, as well as the lives of his fellow crewman, when a suicide bomber flew planes into his base.  He also has stated that he had to load bombs on to planes leaving for Vietnam and lost good friends in a helicopter crash during the evacuation of Saigon.  See October 2010 VA Form 9.  Such stressor events allegedly occurred during the Veteran's tour of duty in Thailand.      

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  Prior to the amendment, the record had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).

With regard to the second criterion, evidence of an in-service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In this case, the Veteran has alleged fear of hostile military activity but is neither in receipt of any military citations indicative of combat service nor otherwise shown to have had combat service.  His DD Form 214 only shows that he served with the primary specialty of armorer and had foreign service in Thailand for a period of 87 days some time after August 5, 1964.  In April 2008, the Veteran himself even denied having any combat service.  See April 11, 2008 VA social work consult note.  Therefore, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) does not apply.  

Nonetheless, because the Veteran has alleged fear of hostile military activity, the Board must consider whether the amended regulatory provision, 38 C.F.R. § 3.304(f)(3), is applicable in this case.  However, because the Veteran has not been diagnosed with PTSD by a VA psychiatrist or psychologist or one contracted by VA as contemplated by the amended regulation, the Board finds that the revised PTSD regulation liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor does not apply.  

Indeed, a preponderance of the evidence weighs against finding that the Veteran currently suffers from PTSD.  Pursuant to the Board's Remand, the Veteran underwent a VA PTSD examination in October 2012.  At that time, the Veteran's identified constantly being faced with death while stationed on an Air Force base in Thailand and pulling 16 to 20 hour shifts with no relief as his in-service stressor events.  After clinical interview of the Veteran and review of the record, the examiner concluded that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  

In support of the conclusion, the VA examiner in October 2012 checked "No" when asked if the Veteran had a diagnosis of PTSD that conformed to DSM-IV criteria based on the October 2012 evaluation.  The VA examiner then indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria, instead concluding that the Veteran suffered from other Axis I diagnoses (i.e., Depressive Disorder not otherwise specified (NOS) and alcohol abuse).  The VA examiner further assessed that the Veteran's claimed stressors were not adequate to support the diagnosis of PTSD.  The VA examiner later wrote that the Veteran failed to meet the full DSM-IV diagnostic criteria for PTSD because he failed to meet criteria A (i.e., criteria regarding exposure to a traumatic event) and criteria C (i.e., criteria involving persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness).  

As the VA examiner has medical training in the area of mental disorders, had adequate data on which to base his conclusion, and provided adequate rationale in support of his conclusion that the Veteran did not currently suffer from PTSD, his medical opinion is afforded great probative value.  

Also, there is no competent medical opinion to the contrary of record.  The VA treatment records are consistent with the VA examiner's conclusion as they are devoid of a diagnosis of PTSD in accordance with DSM-IV by a competent mental health professional.  Although the Veteran has asserted that he has PTSD, he is a lay person and lacks the requisite medical expertise and training to diagnose a psychiatric disability; therefore, his opinion is not competent, and is afforded no probative value.     

The records show that the Veteran first expressed interest in being evaluated for PTSD in September 2008.  When evaluated in January 2009, the Veteran told a VA psychologist, among other things, that he underwent a psychiatric evaluation while in the military because of suicidal ideation and was excessively stressed during that time because he faced death in the war, divorce from his wife, and losing his children.  After considering the Veteran's mental health history and reported symptomatology, the psychologist made only a provisional diagnosis of PTSD on Axis I while definitively diagnosing Major Depressive Disorder, severe and recurrent, as well as Anxiety Disorder NOS.  

More recently, in August 2010, a VA clinical psychologist wrote, on Axis I, that the Veteran's September 22, 2009 MCMI-III profile provided some evidence in support of a diagnosis of PTSD.  He explained that the Veteran's September 22, 2009 Trauma Symptom Inventory profile was of uncertain validity and, if valid, would be supportive of PTSD.  However, the June 14, 2010 Trauma Symptom Inventory results were unequivocally invalid.  See August 2010 VA psychology outpatient note.  

Notably, in a treatment note dated in July 2010, the same VA clinical psychologist explained that the June 2010 results were returned as unequivocally invalid due to the Veteran's elevation of T=100 on the ATR (Atypical Response Scale).  He noted that very high scores on this scale may reflect (a) generalized overendorsement of all items; (b) specific overendorsement of unusual items; or (c) relatively accurate reporting of a psychotic or disorganized state.  The VA clinical psychologist wrote that the Veteran's extreme over endorsement of ATR items may indicate an attempt to present oneself as especially symptomatic or may represent a psychotic condition, either of which can invalidate TSI.  The VA clinical psychologist opined that it is likely that the Veteran's chronic substance abuse, with its tendency to produce unusual experiences, may also be a factor in the high ATR scores, because in the standardization sample individuals with a T-score of 90 or higher were in the top 1.5% of item endorsers for that sample.  The VA clinical psychologist recommended that TSIs with ATR T-scores of 90 or higher be considered invalid.  For these reasons, the VA clinical psychologist concluded that there was no change in the Veteran's diagnostic formulation results from the TSI results.   

Thus, although the Veteran was diagnosed with provisional PTSD in January 2009, and even currently attends a combat Veteran's therapy group for PTSD through VA as evidenced in treatment records, he has not received an Axis I diagnosis of PTSD by any mental health professional in accordance with the DSM-IV at any time since filing the current claim.  The evidence shows that the same symptoms that were claimed as PTSD symptoms have resulted in other Axis I diagnoses (addressed in the Remand section of this decision).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.  

As the weight of the evidence demonstrates that the Veteran does not have PTSD, the preponderance of the evidence is against the claim for service connection for PTSD, and the claim must be denied.  In reaching the conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue; however, because the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  


REMAND   

Reopening Service Connection for Psychiatric Disorder

This issue of reopening service connection for psychiatric disorder (other than PTSD) must be remanded to ensure due process.  As explained above, the issue of whether new and material evidence sufficient to reopen the Veteran's previously denied claim of service connection for an acquired psychiatric disorder (other than PTSD) is considered part of the Veteran's appeal.  While the Veteran has received proper notice with respect to his PTSD claim, such notice is not adequate as it pertains to the claim involving new and material evidence to reopen service connection for an acquired psychiatric disorder (other than PTSD).  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (Court clarified VA's duty to notify in the context of claims to reopen includes identification of the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate those elements that were found insufficient in the previous denial).  For this reason, a remand is in order to provide the Veteran with proper notice with respect to the claim to reopen service connection for a psychiatric disorder (other than PTSD).

Accordingly, the issue of whether new and material evidence has been received to reopen service connection for a psychiatric disorder (other than PTSD) is REMANDED for the following actions:

1.  Send a VCAA notice letter to the Veteran on the issue of reopening service connection for an acquired psychiatric disorder (other than PTSD).  Allow an appropriate period for response.

2.  After any additional notification and/or development deemed necessary is undertaken, adjudicate the issue of reopening of service connection for a psychiatric disorder (other than PTSD).  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


